Case 2:21-cv-00778-TAD-KK Document 147 Filed 07/26/21 Page 1 of 1 PageID #: 2209




 MINUTE ENTRY
 TERRY A. DOUGHTY
 U.S. DISTRICT JUDGE
 July 26, 2021



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                             CASE NO. 2:21-CV-00778

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                              MAG. JUDGE KATHLEEN KAY


        A telephone status conference is set in this matter for Tuesday, August 17, 2021, at 1:30

 p.m. C.S.T., for the purpose of setting a trial date in this proceeding. Additionally, Government

 Defendants should be ready to provide the Court with updates as to efforts by Government

 Defendants to comply with the June 15, 2021 Order [Doc. No. 140] issued in this proceeding.

 Call-in information will be provided by e-mail to counsel.



                                               TAD
